THE THIRTEENTH COURT OF APPEALS

                                    13-12-00181-CV


 RAMIRO CASTILLO, ROGELIO GARZA JR., STEPHANIE V. GONZALEZ, BRENDA
      SAENZ, LYNDA VALDEZ, CLEOFE VASQUEZ, AND JUAN M. VELA
                                v.
        BROWNSVILLE-VALLEY REGIONAL MEDICAL CENTER, INC.


                                     On Appeal from the
                      357th District Court of Cameron County, Texas
                            Trial Cause No. 2011-DCL-4700-E


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

December 19, 2013